Citation Nr: 1023796	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois 


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active military service from August 1954 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  

The Veteran contends that he injured his right kneecap in a 
motor vehicle accident sometime in 1955 or 1956 while serving 
as a medical corpsman at the Fitzsimmons Army Hospital in 
Denver, Colorado.  VA treatment records reveal that he has 
complained of a history of chronic right knee pain.  The 
report of a January 2008 x-ray examination of the right knee 
revealed minor degenerative bone and joint changes at the 
lateral joint compartment, as well as indications of joint 
effusion.  The radiologist characterized the results as a 
minor abnormality.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Here, there is medical evidence of a current right 
knee disability.  While there is no medical evidence of an 
in-service incurrence of an injury, there is lay testimony of 
an in-service motor vehicle accident.  However, there is no 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  

The record shows that the RO queried the National Personnel 
Records Center (NPRC) in July 2009, seeking medical records 
and/or sick/morning reports from the "30 Seal Hospital Fitz 
Simmons" in Denver, Colorado, for the period from February 
1956 through August 1956.  (The Veteran had reported that he 
served with the 30th Field Hospital.)  The July 2009 response 
from NPRC was that a search of the morning reports from 
Fitzsimmons General Hospital, Fort Carson from February 1, 
1956 to August 31, 1956, failed to locate this Veteran.  The 
response from NPRC further stated that the Center did not 
have any Army sick reports after February 1953.  

A March 2008 report from the NPRC indicates that the 
veteran's service treatment records (STRs) were among those 
thought to have been destroyed in a 1973 fire at NPRC.  When 
records in government custody are lost or destroyed, VA has a 
heightened duty to consider the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet.App. 46, 
51 (1996); see also Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006), cert. denied, 127 S.Ct. 2265, (2007) (loss of 
veteran's STRs while they were under government control did 
not warrant application of adverse presumption requiring VA 
to disprove veteran's claim of service connection).   

Here, as noted above, in response to the RO's query, the NPRC 
reported that a search of morning reports from Fitzsimmons 
Hospital in Fort Carson, was negative.  While it is possible 
that the reference to Fort Carson was a clerical error, it is 
also possible that a search was made for records from the 
Army hospital at Ft. Carson, Colorado rather than those that 
may have been maintained at the Fitzsimmons Hospital in 
Denver, Colorado before it was closed.  (The hospital was 
actually in Aurora, Colorado.)  Given VA's heightened duty to 
assist the claimant in developing his claim under Russo, 
supra, the Board will remand in order that it be clarified 
that information was sought from the correct hospital and 
unit.  On remand, the Veteran will be asked again to try to 
recall the date on which the alleged accident occurred so 
that the search for records can be narrowed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VA medical examination is necessary 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Here, there is no 
documented evidence that the claimed motor vehicle accident 
or knee injury occurred during the Veteran's term of service.  
However, given that the Veteran served as a medical corpsman 
while in service, which adds to his credibility as a reporter 
of his alleged injury, given that the Veteran's records are 
presumed to have been destroyed while in government custody, 
and given VA's heightened duty to consider the benefit-of-
the-doubt doctrine and to assist the claimant in developing 
the claim, on remand the Veteran should be afforded a VA 
medical examination to determine if the Veteran has a right 
knee disability that is related to his military service.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran 
and ask him if he can now recall with 
greater certainty the date of the motor 
vehicle accident in service that resulted 
in a right knee injury.  

The AOJ must also determine that the 
records from Fitzsimmons were, in fact, 
the records that were searched by NPRC, 
and not records from Ft. Carson, as 
discussed above.  A search should also be 
made for morning reports/sick call 
records related to the 30th Field 
Hospital.  (If the Veteran provides any 
new information regarding the time or 
location of the knee injury, a search 
with this information in mind should be 
undertaken.  The AOJ should ensure that 
all potential sources of information are 
searched.)  

2.  After the foregoing development is 
completed, the AOJ should arrange for the 
Veteran to undergo a VA examination to 
determine the current diagnosis and 
etiology of the Veteran's claimed right 
knee disability.  

The examiner is asked to provide a 
medical opinion, based on review of the 
evidence of the entire record, including 
the Veteran's history of injury in 
service in a motor vehicle accident, as 
to the medical probabilities that any 
current right knee disability is related 
to his military service.  (Because, by 
its very nature, a medical opinion is 
just that, an opinion rather than a 
statement of certainty, the Board 
recognizes that conjecture, tempered by 
the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  An opinion should be provided 
even if some speculation is required.)  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

